DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of said first wing and said second wing include a connection port” of claim 1 lines 5 – 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner note: Fig. 7 shows the first wing 306 and second wing 308 having “openings” 310 and 312, but the” connection port” 514 is a part of the housing bracket 502 in Fig. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 1, “each of said first wing and said second wing include a connection port” is not supported in the specification, which supports each of said first wing and second wing include an opening.
Also, the “fitted connection” of claim 14 is not found in the specification but a “fixed” connection is supported at para. [0044]. For the purpose of examination, the limitation is construed as a fixed connection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air modification device” in independent claims 1 and 8.
Subject matter in the specification that corresponds to “air modification device” includes “heaters, air conditioning units, fans and/or other devices that change one or more characteristics of the air” described in para. [0074]. Claims 1, 3 – 8, and 10 – 14 are construed under 112f, but not claims 2 and 9 because claims 2 and 9 contain structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faccio, et al (EP 2,107,324 A2) (hereinafter “Faccio”). The specification and drawings of Faccio show all of the elements recited in claims 1 and 2 of this application.
Regarding claim 1, Faccio shows a bracket system (3) for an air modification device (assembly including air treatment unit 1, compressor 4, and fans 14 and 15, the devices meeting the term “air modification device” under the construction of 112f above, the limitation “for an air modification device” being a statement of intended use and not a positively-recited claim limitation) comprising: a center bracket (bracket fabrication 5, and see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) 

    PNG
    media_image1.png
    818
    682
    media_image1.png
    Greyscale

Regarding claim 2, Faccio further shows said air modification device is a dual fan apparatus (fans 14 and 15 in Fig. 2, which is also a part of the functional statement of intended use of the bracket system of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Faccio as applied to claim 1 above, and further in view of Veale (US 1,999,603) (hereinafter “Veale”). Both Faccio and Veale are in the Applicant’s field of endeavor, a bracket system for an air modification device. These two references, when considered together, teach all of the elements recited in claims 3 – 7 of this application.
Regarding claim 3, Faccio as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses said plurality of first ancillary bracket components comprises an actuating bracket having two curved sides and a center plate connecting the two curved sides. Faccio further discloses said plurality of first ancillary bracket components comprises an actuating bracket (assembly comprising 11 and 6 and associated structures) having two sides (6) and a center plate connecting the two curved sides (11 in annotated Fig. 1, above). Faccio does not explicitly disclose the two sides are two curved sides. 
Veale teaches the two sides are two curved sides (the left side and right side of left and right brackets 37 in Figs. 2 and 3 are shown curved in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the 
Regarding claim 4, Faccio further discloses said two sides of said actuating bracket (annotated Fig. 1, above) connects to a first connection port (opening) in said first wing (5a, one side) and a second connection port (opening) in said second wing (5a, other side, annotated Fig. 1), wherein said actuating bracket is configured to rotate around an axis between said two sides and said first wing and said second wing (around AXIS, Fig. 1, above), and in claim 3 above, Veale teaches the two sides are two curved sides. 
Regarding claim 5, Faccio further discloses said plurality of first ancillary bracket components comprises an angled bracket having a first leg and a second leg with an angle between said first leg and said second leg (see annotated Fig. 1, above).
Regarding claim 6, Faccio further discloses said first leg comprises an oblong connection port (semi-circular opening) configured to allow adjustment along said oblong connection port (by adjusting 8a and 8b in annotated Fig. 1, above).
Regarding claim 7, Faccio as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses a secondary ancillary bracket component configured to connect with at least one of said plurality of first ancillary bracket components. Faccio does not explicitly disclose this additional limitation.
Veale teaches a secondary ancillary bracket component (brackets 30 and 31) configured to connect with at least one of said plurality of first ancillary bracket components (left and right brackets 37 in Figs. 2 – 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Faccio by adding the secondary ancillary bracket component as taught by Veale in order to give the positioning of the air modification device more degrees of freedom to place it where it is needed.
Claims 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 7,310,966 B2) (hereinafter “Wagner”) in view of Korinsky et al (US 6,940,716 B1) (hereinafter “Korinsky”). Both references are in the Applicant’s field of endeavor, a ventilation system for an air modification device. These two references, when considered together, teach all of the elements recited in claims 8 – 14 of this application.
Regarding claim 8, Wagner discloses a ventilation system for an air modification device (10 with two fans 18, Figs. 2 – 4) comprising: a ventilation housing bracket (assembly of 26 and associated structures) having a base section (see annotated Fig. 2 below, the capitalized annotations denoting claim limitations) configured to connect to said air modification device (18 x 2), and a cross-bar extending from a first side of said base section to a second side of said base section (see annotated Fig. 2), wherein said cross-bar and said base section are configured to define an opening (annotated Fig. 2, Examiner notes Wagner corresponds to the housing bracket 502 in Fig. 10 of the present invention). Wagner does not explicitly disclose an interchangeable ventilation component, wherein said opening is configured to receive said interchangeable 

    PNG
    media_image2.png
    874
    686
    media_image2.png
    Greyscale

Korinsky teaches an interchangeable ventilation component (interchangeable attachments 302, 304, 306, 308, 310, 312, 316, 318, 320, and 322, Fig. 3, col. 4 lines 18 – 25) wherein said opening (the opening in housing bracket 314 and other housings in Korinsky) is configured to receive said interchangeable ventilation component (col. 4 lines 32 – 35), and wherein said interchangeable ventilation component is selected from a plurality of interchangeable ventilation components (Fig. 3, col. 4 lines 18 – 25). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Wagner by adding the interchangeable ventilation components as taught by Korinsky in order to accommodate a large number of installation configurations that could be performed with a kit of parts instead of having to supply components with specialized geometry for every installation.
Regarding claim 9, Wagner further discloses said air modification device is a dual fan apparatus (two fans 18, Figs. 2 and 3).
Regarding claim 10, Wagner as modified by Korinsky as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 10 of this application further discloses said plurality of interchangeable ventilation components comprises at least one of a vent component, a horizontal duct component and/or a vertical duct component. Wagner does not explicitly contain this additional limitation.
Korinsky teaches said plurality of interchangeable ventilation components comprises at least one of a vent component, a horizontal duct component and/or a vertical duct component (306, 310, 312, 318, and 320 in Fig. 3 are horizontal duct components). It would have been obvious to a person having ordinary skill in the art at 
Regarding claim 11, Wagner as modified by Korinsky as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 11 of this application further discloses said air modification device directs air through said interchangeable ventilation component of said flexible ventilation system. Wagner does not explicitly contain this additional limitation.
Korinsky teaches said air modification device (fan 532) directs air through said interchangeable ventilation component of said ventilation system (adapters 528, 530 and bracket 522 in Fig. 5B, which is a functional limitation describing intended use that Korinsky is capable of performing). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Wagner by adding the function taught by Korinsky in order to facilitate directing airflow in a desired direction with the selected component. 
Regarding claim 12, Wagner further discloses said cross-bar and said base section are configured to define a second opening (annotated Fig. 2 above shows two openings, one for each fan 18) configured to receive a second interchangeable ventilation component selected from said plurality of interchangeable ventilation components (functional limitation that Wagner modified by Korinsky can perform, especially with round adapter 308).
Regarding claim 13, Wagner as modified by Korinsky as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 13 
Korinsky teaches a connection (construed as the interface) between said interchangeable ventilation component (adapters in Fig. 3) and said ventilation housing bracket (314, a close examination of the interface areas between the adapters and housing bracket 314 in Fig. 3 show a protrusion-in-an-aperture type of connection, seen connected in Fig. 5A and in exploded view in Fig. 5B). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Wagner by adding the connection as taught by Korinsky in order to provide a structure to securely assemble the components so that they can operate as intended together in a substantially airtight manner. 
Regarding claim 14, Wagner as modified by Korinsky as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 14 of this application further discloses said connection comprises at least one of a friction connection, a fitted connection, a bolted connection and/or a threaded connection. Wagner does not explicitly contain this additional limitation.
Korinsky teaches said connection comprises at least one of a friction connection, a fitted connection, a bolted connection and/or a threaded connection (the protrusion-in-an-aperture type of connection of Korinsky in claim 13 is a fitted or fixed connection). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Wagner by adding the fitted or fixed connection as taught by Korinsky in order to provide a structure to securely assemble .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terada et al (US D572,571 S) discloses a bracket having two curved sides and a center plate, but it is not explicitly in a bracket system for an air modification device.
Hammers (US 1,120,935) discloses a bracket having two curved sides and a center plate, but it is not explicitly in a bracket system for an air modification device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746